PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion to vacate warrant of attachment granted, with $10 costs. Held, that the affidavit presented upon the application for the warrant of attachment did not so establish the defendants had left the state with intent to defraud their creditors, and to avoid service of summons, as to give the justice jurisdiction to grant said warrant; that the allegations upon said subject in form purport to be made upon personal knowledge alone, and it appears that affiant could not have had such personal knowledge.